Case 1:20-cv-00929-DDD-JPM Document9 Filed 08/25/20 Page 1of1PagelID#: 25

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
PETERSON JEROME, CIVIL DOCKET NO. 1:20-CV-00929-P
Petitioner
VERSUS JUDGE DRELL
WILLIAM BARR, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 8), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Emergency Stay Order of Removal (ECF
No. 1) be DENIED and DISMISSED, without prejudice to Petitioner filing his motion
in the appropriate Court of Appeals.

THUS DONE AND SIGNED at Alexandria, Louisiana, this awe of August,

2020.

 
 

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 

 
